UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7516



VIRGIL ATWELL MOTLEY,

                                            Petitioner - Appellant,

          versus


CHARLES E. THOMPSON, Warden,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-01-635-7)


Submitted:   March 6, 2003                 Decided:   March 13, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Virgil Atwell Motley, Appellant Pro Se. Richard Carson Vorhis,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Virgil Atwell Motley seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).     We have independently reviewed the record and conclude

that Motley has not made a substantial showing of the denial of a

constitutional right. See Miller-El v. Cockrell,             U.S.      , 2003

WL 431659 (U.S. Feb. 25, 2003) (No. 01-7662), at *10. Accordingly,

we deny a certificate of appealability and dismiss the appeal. See

28 U.S.C. § 2253(c) (2000). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and   argument   would   not     aid   the

decisional process.




                                                                    DISMISSED




                                     2